Name: Council Directive of 30 March 1971 amending the Directives of 14 June 1966 on the marketing of beet seed, fodder plant seed, cereal seed and seed potatoes, the Directive of 30 June 1969 on the marketing of seed of oil and fibre plants and the Directive of 29 September 1970 on the marketing of vegetable seed
 Type: Directive
 Subject Matter: plant product;  marketing;  means of agricultural production;  agricultural activity
 Date Published: 1971-04-17

 Avis juridique important|31971L0162Council Directive 71/162/EEC of 30 March 1971 amending the Directives of 14 June 1966 on the marketing of beet seed, fodder plant seed, cereal seed and seed potatoes, the Directive of 30 June 1969 on the marketing of seed of oil and fibre plants and the Directive of 29 September 1970 on the marketing of vegetable seed Official Journal L 087 , 17/04/1971 P. 0024 - 0028 Danish special edition: Series I Chapter 1971(I) P. 0209 English special edition: Series I Chapter 1971(I) P. 0232 Greek special edition: Chapter 03 Volume 6 P. 0176 Spanish special edition: Chapter 03 Volume 4 P. 0171 Portuguese special edition Chapter 03 Volume 4 P. 0171 Finnish special edition: Chapter 3 Volume 3 P. 0182 Swedish special edition: Chapter 3 Volume 3 P. 0182 COUNCIL DIRECTIVE of 30 March 1971 amending the Directives of 14 June 1966 on the marketing of beet seed, fodder plant seed, cereal seed and seed potatoes, the Directive of 30 June 1969 on the marketing of seed of oil and fibre plants and the Directive of 29 September 1970 on the marketing of vegetable seed (71/162/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas it is appropriate, for the reasons set out in the following recitals, to amend certain provisions of the Council Directives of 14 June 1966 on the marketing of beet seed (2), as amended by the Directive of 18 February 1969 (3), on the marketing of fodder plant seed (4), as amended by the Directive of 18 February 1969 (5), on the marketing of cereal seed (6), as amended by the Directive of 18 February 1969 (7), and on the marketing of seed potatoes (8), as amended by the Directive of 18 February 1969 (9), of the Directive of 30 June 1969 (10) on the marketing of seed of oil and fibre plants and of the Directive of 29 September 1970 (11) on the marketing of vegetable seed; Whereas a common catalogue of varieties of agricultural plant species was provided for in the Council Directive of 29 September 1970 (12); Whereas basically technical amendments to the Annexes should be facilitated by an expeditious procedure; Whereas it is necessary to authorise in future the use of adhesive labels; Whereas the provisions concerning comparative tests should be expanded; Whereas it is appropriate to subdivide certain genera of fodder plant into several species of greatest importance to agriculture, and to amend certain technical provisions; Whereas in the case of seed of oil and fibre plants, the species castor bean and sesame need not be maintained within the scope of the Directive ; whereas, on the other hand, it is appropriate to lay down particular provisions in respect of monoecious; HAS ADOPTED THIS DIRECTIVE: Article 1 The Directive of 14 June 1966 on the marketing of beet seed shall be amended as follows: 1. The following shall be substituted for Article 6: "The Member States shall provide that the description of the genealogical components which may be required is, if the breeder so requests, treated as confidential." (1)OJ No C 101, 4.8.1970, p. 44. (2)OJ No 125, 11.7.1966, p. 2290/66. (3)OJ No L 48, 26.2.1969, p. 4. (4)OJ No 125, 11.7.1966, p. 2298/66. (5)OJ No L 48, 26.2.1969, p. 8. (6)OJ No 125, 11.7.1966, p. 2309/66. (7)OJ No L 48, 26.2.1969, p. 1. (8)OJ No 125, 11.7.1966, p. 2320/66. (9)OJ No L 48, 26.2.1969, p. 7. (10)OJ No L 169, 10.7.1969, p. 3. (11)OJ No L 225, 12.10.1970, p. 7. (12)OJ No L 225, 12.10.1970, p. 1. 2. The following shall be added to Article 11 (1) (a) after the words "for certified seed;" "the use of adhesive labels shall be authorised ; these may be used as official seals;" 3. The date 1 July 1972 shall be substituted for the date given in the last sentence of Article 16 (2). 4. The following shall be substituted for Article 20 (1): "1. Community comparative tests shall be carried out within the Community for the post-control of samples of certified beet seed taken during check sampling. Satisfaction of the conditions with which the seed must comply may be checked during the post-control tests. The arrangements for holding the tests and their results shall be submitted to the Committee referred to in Article 21." 5. The following Article shall be added after Article 21: "Article 21a The Council, acting on a proposal from the Commission and in the light of current scientific and technical knowledge, shall adopt any amendments to be made to the Annexes." Article 2 The Directive of 14 June 1966 on the marketing of fodder plant seed shall be amended as follows: >PIC FILE= "T0010568"> >PIC FILE= "T0010569"> 6. In Article 3 (1), for the words: "Lolium spec." there shall be substituted the following: "Lolium multiflorum Lam. Lolium perenne L. Lolium x hybridum Hausskn." 7. The following shall be substituted for Article 6: "The Member States shall provide that the description of the genealogical components which may be required is, if the breeder so requests, treated as confidential." 8. The following shall be added to Article 10 (1) (a) after the words "for commercial seed;": "the use of adhesive labels shall be authorised, these may be used as official seals;". 9. The date 1 July 1972 shall be substituted for that given in the last sentence of Article 16 (2). 10. The following shall be substituted for Article 20 (1): "1. Community comparative tests shall be carried out within the Community for the post-control of samples of basic seed, with the exception of that of hybrid or synthetic varieties, and of certified seed of fodder plants, taken during check sampling. Satisfaction of the conditions with which the seed must comply may be checked during the post-control tests. The arrangements for holding the tests and their results shall be submitted to the Committee referred to in Article 21." 11. The following Article shall be added after Article 21: "Article 21a The Council, acting on a proposal from the Commission and in the light of current scientific and technical knowledge, shall adopt any amendments to be made to the Annexes." 12. In Annex II (I) (3) (A) (a), the words "Agrostis gigantea Roth" shall be substituted for the words "Agrostis alba" and the words "Lolium multiflorum Lam." for the words "Lolium multiflorum spec." 13. In Annex II (I) (3) (A) (b), the figure "1.5" shall be substituted for the figure "0.1" indicating the maximum content in weed seed for Hedysarum coronarium L. 14. The following shall be added to Annex II (I) (3) (B): "(f) The number of seeds of Rumex obstusifolius and of Rumex crispus shall not exceed 2 in a 5 gramme sample." 15. The following shall be substituted for the text of Annex II (I) (3) (C) (a): "(a) The percentage by number of seeds of another colour shall not exceed 2 in the case of bitter lupin and 1 in the case of other lupins." 16. The following shall be substituted for the text of Annex II (III) (4) (a): "The percentage by number of seeds of another colour shall not exceed 4 in the case of bitter lupin and 2 in the case of other lupins." 17. The following item shall be added to Annex IV (A) (a): "10. For seed of grass varieties for which no examination as to value for cropping and use has been made under Article 4 (2) (a) of the Council Directive of 29 September 1970 (1) on the common catalogue of varieties of agricultural plant species : "not intended for the production of fodder"." Article 3 The directive of 14 June 1966 on the marketing of cereal seed shall be amended as follows: 1. >PIC FILE= "T0010570"> 2. The following shall be substituted for Article 6: "The Member States shall provide that the description of genealogical components which may be required is, if the breeder so requests, treated as confidential." 3. The following shall be added to Article 10 (1) (a) after the words "of the second generation;": "the use of adhesive labels shall be authorised ; these may be used as official seals;". 4. The date 1 July 1972 shall be substituted for that given in the last sentence of Article 16 (2). 5. The following shall be substituted for Article 20 (1): "Community comparative tests shall be carried out within the Community for the post-control of samples of basic seed, with the exception of that of hybrid or synthetic varieties, and of certified seed of all kinds of cereal, taken during check (1)OJ No L 225, 12.10.1970, p. 1. sampling. Satisfaction of the conditions with which the seed must comply may be checked during the post-control tests. The arrangements for holding the tests and their results shall be submitted to the Committee referred to in Article 21." 6. The following Article shall be added after Article 21: "Article 21a The Council, acting on a proposal from the Commission and in the light of current scientific and technical knowledge, shall adopt any amendments to be made to the Annexes." Article 4 The Directive of 14 June 1966 on the marketing of seed potatoes shall be amended as follows: 1. Article 5 shall be deleted. 2. The following shall be added to Article 14 (1): "Satisfaction of the other minimum conditions laid down in Annex I may also be checked during the comparative tests." 3. The date 1 July 1972 shall be substituted for that given in the last sentence of Article 15 (2). 4. The following Article shall be added after Article 19: "Article 19a The Council, acting on a proposal from the Commission and in the light of current scientific and technical knowledge, shall adopt any amendments to be made to the Annexes." Article 5 The Directive of 30 June 1969 on the marketing of seed of oil and fibre plants shall be amended as follows: 1. In Article 2 the words "Ricinus communis L - Castor bean" and "Sesamum orientale L - Sesame" and all references to castor bean and sesame shall be deleted. 2. The following shall be added to Article 2 (1): (a) at the end of Section B (b), the words: "or, where appropriate, "certified seed, third generation";" (b) in Section C, before the word "hemp", the word "dioecious" (c) in Section D, after the word "groundnut", the words "monoecious hemp" (d) in Section D (b), after the words "certified seed, second generation", the words: "or, where appropriate, of the category "certified seed, third generation"," (e) at the end of Section E (b), the words: "or, where appropriate, which is intended for the production of seed of the category "certified seed, third generation";" (f) after Section E the following: "E a Certified seed, second generation (monoecious hemp) : seed (a) which is of direct descent from certified seed of the first generation which has been established and officially controlled with a special view to the production of certified seed of the second generation; (b) which is intended for the production of hemp to be harvested in flower; (c) which satisfies the conditions laid down in Annexes I and II for certified seed ; and (d) which has been found by official examination to satisfy the abovementioned conditions." 3. The following shall be substituted for Article 6: "The Member States shall provide that the description of genealogical components which may be required is, if the breeder so requests, treated as confidential." 4. The following shall be added to Article 10 (1) after the words "for commercial seed": "the use of adhesive labels shall be authorised ; these may be used as official seals;" 5. The date 1 July 1973 shall be substituted for that given in the last sentence of Article 15 (2). 6. The following shall be substituted for Article 19 (1): "1. Community comparative tests shall be carried out within the Community for the post-control of samples of basic seed, with the exception of that of hybrid or synthetic varieties, and of certified seed of all kinds of oil and fibre plants, taken during check sampling. Satisfaction of the conditions with which the seed must comply may be checked during the post-control tests. The arrangements for holding the tests and their results shall be submitted to the Committee referred to in Article 20." 7. The following Article shall be added after Article 20: "Article 20a The Council, acting on a proposal from the Commission and in the light of current scientific and technical knowledge, shall adopt any amendments to be made to the Annexes." 8. In Annex I (5) and Annex II (1) (2) (A), the words "castor bean" and "Ricinus communis", "Sesamum orientale L", and all specifications relating thereto, shall be deleted. 9. In Annex II (1) (2) (B) (e), the words "Cannabis sativa" shall be substituted for the words "Linum usitatissimum". Article 6 The Directive of 29 September 1970 on the marketing of vegetable seed shall be amended as follows: 1. The following shall be substituted for Article 39 (1): "1. Community comparative tests shall be carried out within the Community for the post-control of samples of basic seed, with the exception of that of hybrid and synthetic varieties, and of certified or standard vegetable seed, taken during check sampling. Satisfaction of the conditions with which the seed must comply may be checked during the post-control tests. The arrangements for holding the tests and their results shall be submitted to the Committee referred to in Article 40." 2. The following Article shall be added after Article 40: "Article 40a The Council, acting on a proposal from the Commission and in the light of current scientific and technical knowledge, shall adopt any amendments to be made to the Annexes." Article 7 The Member States shall bring into force the laws, regulations or administrative provisions necessary to comply: (a) with effect from 1 July 1970, with the provisions of Article 1 (3), of Article 2 (9), of Article 3 (4), of Article 4 (3) and of Article 5 (1), (2) and (7); (b) not later than 1 July 1972, with the provisions of Article 1 (1), of Article 2 (7) and (17), of Article 3 (2), of Article 4 (1), of Article 5 (3) and of Article 6; (c) not later than 1 July 1971, with the other provisions of this Directive. Article 8 This Directive is addressed to the Member States. Done at Brussels, 30 March 1971. For the Council The President M. SCHUMANN